I116th CONGRESS1st SessionH. R. 3374IN THE HOUSE OF REPRESENTATIVESJune 20, 2019Mr. Rouda (for himself, Ms. Jackson Lee, Ms. Wilson of Florida, Ms. Haaland, and Mr. Cox of California) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Equal Credit Opportunity Act to require the collection of small business loan data
			 related to LGBTQ-owned businesses.
	
		1.Short titleThis Act may be cited as the LGBTQ Business Equal Credit Enforcement and Investment Act.
		2.Small business loan data collectionSection 704B of the Equal Credit Opportunity Act (15 U.S.C. 1691c–2) is amended—
			(1)by inserting LGBTQ-owned, after minority-owned, each place such term appears;
			(2)in subsection (e)(2)(G), by inserting (including sexual orientation and gender identity), after sex; and
			(3)in subsection (h), by adding at the end the following:
				
					(7)LGBTQ-owned businessThe term LGBTQ-owned business means a business—
						
							(A)
							more than 50 percent of the ownership or control of which is held by 1 or more individuals
			 self-identifying as lesbian, gay, bisexual, transgender, or queer; and
						
							(B)
							more than 50 percent of the net profit or loss of which accrues to 1 or more individuals
			 self-identifying as lesbian, gay, bisexual, transgender, or queer.
						.
			